Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species of reducing TFF activity in the mammal, using a TFF2 level reducing agent, binding agent, antibody and SEQ ID NO:4 in the reply filed on 8/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-11, 17-21 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2022.
Claims 1,12-16, 22-26 and 28 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pages 7 and 43. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12-16, 22-26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
Claims 1, 12-16, 22-26 and 28 are directed to a method of treating an adult mammal for an aging-associated impairment by modulating TTF2. This can be achieved  by reducing the TFF2 activity by administering an active TFF2 reducing agent.  The active TFF2 reducing agent encompasses an antibody that binds to antigen of SEQ ID NO: 4. The method requires a very broadly claimed modulator of TFF2 and encompasses a very specific antibody described by only the antigen it binds and its function of modulating TFF2 and reducing TFF2 activity.
The Court of Appeals for the Federal Circuit has  held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, the claims are drawn to a method for treating any age-associated impairment with a very generic modulator that encompasses antibodies. 
The generic modulator for modulating TFF2 reads on any possible agent that meets the descriptive, functional limitations of reducing TFF2 activity (claim 12), an active TFF2 reducing agent (claim 13) wherein the reducing agent reduces binding of TFF2 to a second molecule (claim 14), and it is a binding agent (claim 15) and is an antibody (claim 16) and the antigen is SEQ ID NO:4 (claim 28). All of these limitations only describe function and do not provide any specific structure besides the generic antibody. There is no disclosure of what these modulators encompass.
The instant specification discloses only one antibody HSPGE16C anti-TFF2 (see page 45) without disclosing any specific structure, like the CDRs of the antibody. However, as discussed above, without any way to determine how broad or what the genera of these claimed modulators and antibodies are, there is no way to determine if the only disclosed antibody represents the full breadth of what is claimed. The disclosure of this specific antibody would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies or what is encompassed by the genus of TFF2 modulators.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	With respect to the claims, it is recognized that information which is well known in the art need not be described in detail in the specification (MPEP §2163(II)(A)(2)). See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. MPEP §2163(II)(A)(3)(a) also discusses Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004), where a method of using a PGHS-2 inhibitor did not meet the written description as the inhibitor itself was not sufficiently described, clearly indicating that written description of the compound is still required in a method of using that compound. In this case, it is clear from the specification that the invention is in a new antibody, or at the least disclosure of a new antibody that could not have been envisaged from the prior art indicates that the prior art was not in possession of all antibodies that bind SEQ ID NO:4. Thus, the prior art cannot provide sufficient written description of this genus of compounds and the specification as filed, disclosing one antibody, does not sufficiently describe the genus either as there is an unknown amount of structurally distinct antibodies in this genus (see Amgen and Centocor decisions discussed above).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A modulator of TFF2 and an antibody described only by functional characteristic, such as an antibody that binds SEQ ID NO: 4  without any known or disclosed correlation between that function and the structure of the sequence, is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the possible antibody to demonstrate possession of the breadth of the genus claimed antibodies encompassed by the instant claims, especially in view of the unpredictability of such an endeavor. The prior art as evidenced by Edwards et al., 2003 (instant PTO-892) teaches there is a substantially huge antibody diversity produced to one single antigen target. Edwards provides evidence that over 1000 antibodies, all different amino acid sequences, were generated towards one single protein antigen target (see abstract). Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of modulators or antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  Further, there is no other structure described in the instant specification to support the possession of claimed genus of a TFF2 modulator beyond the named HSPGE16C anti-TFF2 which does not have written description support either.
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genera of TFF2 modulators or an antibody that specifically binds SEQ ID NO: 4 of TFF2 and nothing else. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of specifically disclosed modulators and antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed modulators or antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claims 1, 12-16, 22-26 and 28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Claim 1 encompasses any modulating TFF2 that reads on any possible agent that meets the descriptive, functional limitations of reducing TFF2 activity (claim 12), “an active TFF2 reducing agent” (claim 13) wherein the reducing agent reduces binding of TFF2 to a second molecule (claim 14), and it is a binding agent (claim 15) and is an antibody (claim 16) and the antigen is SEQ ID NO:4 (claim 28) to treat any age-associated impairment in an adult mammal. The nature of the invention is clinical medicine comprising physiological modulation with an agent for  disorders than may include cancer and central nervous system (CNS), and is therefore of the highest complexity due to the complex nature of cancer and the nervous system. The claim is equally unfettered by any limitation drawn to any means by which the physiological process step may be accomplished. Independent claim 1 is a “single means” claim in that it recites “any method of modulating TFF2 that treats any age-associated impairment in an adult mammal.”  The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors. In the instant case, the specification does provide working examples using the HSPGE16C anti-TFF2 antibody to neutralize TFF2 activity in a Jurkat cell bioassay (see page 42). Independent claim 1 covers all possible agents known or unknown as long as they are capable of modulating TFF2 and affecting its activity (claim 12) and treating any age-associated disease in a subject. Further, this claimed agent encompasses any possible future discoveries of any agents with the claimed function. When claims depend on a recited property (treating a motor neuron disease), a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify compounds meeting the functional limitations of the claims.  The dependent claims narrow the scope to antibodies but still covers all possible antibodies known or unknown as long as they are capable binding TFF2.
The instant claims call for a method of treating an adult mammal for aging-associated impairment. The term “treating” and “treatment” read on preventing any for aging-associated impairment which encompasses CNS diseases including any neurodegenerative disease in a patient using any modulator or antibody as disclosed in instant claims 16 and 28 . The definition of treatment, set forth in the instant specification at page 10, 2nd paragraph discloses that the term of treatment encompasses prevention of a disease. The patient population includes Parkinson’s disease and Alzheimer’s subjects, also set forth in page 10 of the instant specification. The instant claims are broad and generic while what is enabled is narrow and specific. The instant specification only provides examples of reducing activity of TFF2 in bioassay. This claimed treatment is targeted towards anyone with a disease or disorder associated with age. There is no evidence provided in the instant specification that this treatment is capable of treating any disease or disorder let alone to prevent these diseases from occurring and therefore does not provide evidence that any cancerous or neurodegenerative condition, let alone that PD or AD is prevented. Further, the instant specification fails to teach any other possible antibodies that have the instantly claimed function and able to prevent any disease or disorder in a patient population. There is no support provided in the instant specification or in the prior or instant art that teaches or supports the ability to prevent any disease let alone PD or AD. 
The term “preventing” is generally understood in the art to encompass a total protection form disease or injury. Thus, given the high level of required effect, a high level of evidence showing prevention is also required. As noted above, however, there are no working examples in the instant specification demonstrating any therapy using the claimed antibody, nor any examples directed to the palliative, preventative, or curative treatment of Parkinson’s disease or Alzheimer’s. Therefore, the instant specification does not provide evidence or substantial guidance commensurate in scope with the broadly claimed method in how to use the method to prevent PD or AD.
Both at the time of filing and now, effective therapy for the treatment and prevention of -synucleinopathies like PD, have eluded researchers. The instant specification itself does not teach any method or treatment that would prevent any CNS disease, let alone PD. The prior art by Mandler et al., 2015 (instant PTO-892) indicates that there is no approved treatment for -synucleinopathy with a proven disease-modifying effect (see abstract and page 2 of 15, 1st column, 2nd paragraph).  Mandler also observes that clinical trial has produced an effect of clearing -syn aggregates as a treatment but not as a prevention of the disease or cure (see page 2-15, 1st column). Thus, the relevant art recognizes the unpredictability of methods directed to treating CNS diseases like -synucleinopathies. The art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Rafii et al., 2009 (instant PTO-892) that states in the abstract “current FDA-approved drugs for Alzheimer’s disease do not prevent or reverse the disease, and provide only modest symptomatic benefits”. The instant specification does not provide any working examples of AD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed. The disclosure is not considered fully enabling for the claimed invention, since the state of the art teaches that effective treatment, prevention or curing of PD, AD or any non-specific neurodegenerative disease with any agent is not currently possible.
Claims 15-16 and 28 encompasses an antibody to prevent or treat any age-associated impairment. The nature of the invention is clinical medicine comprising an undisclosed antibody for the treatment and prevention of a disorder like cancer or central nervous system (CNS), and is therefore of the highest complexity due to the complex nature of the subjects. The art does not provide compensatory teachings. The art teaches a limited amount of possible treatments to produce the limited result of treating Parkinson’s disease but does not teach the prevention of these diseases. Therefore, the prior art does not compensate for the failing of the instant specification. This speaks to the fact that while the art has observed possible antibodies that match the functional criteria, that they have not yet identified all of the possible antibodies that read on the instant claims. There is still a lot of unknown in the art of what are all the possible antibodies that are functionally capable of meeting the functional imitations of the instant claims and would still require undue experimentation to determine what these antibodies are to prevent any cancer or neurodegenerative disease. One of ordinary skill would also have to take into account what type of cancer or neurodegenerative disease this antibody is being administered to, to be able to determine if the antibody meets the required function of the instantly claimed antibody and prevent any cancer or CNS disease. It is noted that not all CNS diseases are linked to the TFF2 protein that the instantly claimed antibody targets and it is unclear how the single type of antibody would prevent all cancers or CNS diseases associated with age. This would require undue experimentation. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the tremendous breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the full scope of the instantly claimed method, thereby requiring trial and error experimentation to identify compounds meeting the functional limitations of the claims. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. One of skill in the art would neither expect nor predict the appropriate methods of treating all neurodegenerative conditions in the manner claimed. Therefore, in view of the lack of guidance in the specification and in view of the discussion above, undue experimentation would indeed be required to make and use the invention commensurate with the scope of the claims. 
The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
Undue experimentation would be required to produce the invention commensurate with the breadth of the claims based on the disclosure of the instant specification and the knowledge in the art. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trial and error to practice full scope of the claimed invention. 
In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for trial and error by the skilled artisan to begin discovering how to make the claimed invention without assisting the skilled artisan in such an endeavor, which amounts to undue experimentation and is therefore insufficient to constitute adequate enablement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-16, 22-23 and 28 are rejected under 35 U.S.C. 102(A)(1) as being anticipated Lobie US2009/0022708 (instant PTO-892).
Lobie teaches methods of regulating cellular proliferative disorders (see abstract). Lobie teaches methods of treating tumors with an antibody that binds TFF gene products including the TFF2 (see paragraphs 4, 6-7, 11) and reads on instant claims 1 and 15-16 since the age-associated impairment includes carcinogenesis (see instant specification on page 9). Lobie teaches TFF2 modulation (see paragraphs 43, 45) and that this includes modulating activity (see paragraphs 4, 13, 45 and 112, 133) and reads on instant claims 1 and 12-14. Lobie teaches that the antibody of TFF2 binds residues 21, 22, 43 44, 70,71, 92, 92 or 103 of TFF2 (see paragraph 7) and teaches SEQ ID NO:37 which reads on human TTF2 protein (see pages 27-28) and meets the requirement of SEQ ID NO:4 in instant claims 15-16 and 28. Lobie teaches that the subject is human (see claim 20) and reads on instant claims 22-23.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12-16, 22-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5, 9-17 of copending Application No.17/318,875. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘875 claims a method of treating adult mammals for an aging-associated  impairment by using a TFF2 reducing agent, including an antibody that binds SEQ ID NO:4, to treat the subject. Therefore, the ‘875 share the same scope as the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649